Citation Nr: 1115346	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  08-14 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for recurrent erythema multiforme.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1952 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.

In November 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript of that hearing is of record.

In May 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Residuals of recurrent erythema multiforme more nearly approximate exfoliative dermatitis with involvement of the skin as well as systemic therapy (such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light), UVB (ultraviolet-B light) treatments, or electron beam therapy) that was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for recurrent erythema multiforme were not met.  38 U.S.C.A. § § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7817 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in July 2006, October 2007, and August 2010.  The July 2006 pre-adjudication letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  

With respect to the Dingess requirements, in July 2006 and October 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, the RO has obtained service treatment records and all pertinent VA and private treatment records.  The Veteran submitted private treatment records as well as written statements discussing his contentions.  

Additionally, in November 2009, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the November 2009 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Information was also solicited regarding the Veteran's claim for benefits and the need to show evidence of increased severity of the service-connected skin disability.  Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Veteran was also provided with VA examinations in May 2007 and November 2010 for his service-connected skin disability.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected skin disability since those VA examinations were conducted.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected skin disability under the applicable rating criteria.  

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2010), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2010).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In this case, the Veteran was assigned a 30 percent rating for his service-connected  recurrent erythema multiforme pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7817 (2008).  

As an initial matter, effective October 23, 2008, the Schedule for rating criteria that addresses the evaluation of skin disabilities was revised.  73 Fed. Reg. 54,708 (Oct. 23, 2008) (codified at 38 C.F.R. § 4.118).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a veteran who was rated under the applicable criteria before this date.  Id.  In this case, the Veteran's claim for an increased rating for recurrent erythema multiforme was received prior to this date in June 2006 and the Board has not received a request from the Veteran or his attorney to be rated under the revised criteria.  Hence, those rating criteria will not be addressed at this time.

Under Diagnostic Code 7817, a 30 percent rating is warranted for exfoliative dermatitis with any extent of involvement of the skin, and: systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for exfoliative dermatitis with generalized involvement of the skin without systemic manifestations that required constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy during the past 12-month period.  A 100 percent rating is warranted for exfoliative dermatitis with generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia) that required constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7817 (2008).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

In June 2006, the Veteran filed a claim seeking a higher rating for his worsening service-connected erythema multiforme disability, asserting that he suffers from residual and painful scars. 

VA treatment records dated from 2006 to 2007 reflected treatment for multiple skin disorders, including acne, rosacea, angiomas, seborrheic/actinic keratoses, intertrigo, and his service-connected erythema multiforme.  In a June 2006 dermatology clinic treatment record, the Veteran reported intermittent skin eruptions that began in the 1950s.  Prior biopsy was noted to demonstrate perivascular lymphs with eosinophil counts consistent with a hypersensitivity reaction.  Episodes occurring once or twice a year were noted to last a few weeks before resolving with treatment including Zyrtec and topical Emycin as needed (prn).  On physical examination, his intermittent eruptive skin disorder was found not to be active.  Color photographs of the Veteran's face were also associated with the record. 

In an April 2007 VA scars examination report, the Veteran complained of scars attributable to previous lesions of erythema multiforme.  After reviewing the claims file and conducting a physical examination, the examiner noted that there were no scars at the sites where the Veteran stated that he had the lesions which had become blisters.  The examiner diagnosed residual scars from other etiologies, not from erythema multiforme.  He further noted that less than two percent of the Veteran's whole body (of which 1.5 percent was uncovered) was affected by scars from multiple etiologies.

In a May 2007 VA skin diseases examination report, the Veteran complained of having spots like pimples in different areas of his body (six to seven blisters in the last 12 months) that he treats with Metrogel or Erythromycin ointment as well as painful scarring that he felt resulted from his service-connected skin disability.  The examiner indicated that he saw no scars from the lesions claimed as erythema multiforme and blisters as well as noted that there were no skin lesions suggestive of erythema multiforme on the day of the examination.  On physical examination, the Veteran was noted to have a pimple like red spot with pricking sensation on palpation.  Treatment of erythema multiforme was noted as Clindamycin topical solution (as needed with a duration of use of greater than six weeks in the past 12-months) and tetracycline (systemic, daily, oral).  The examiner indicated that neither treatment was a corticosteroid or an immunosuppressive.  Other significant examination findings were listed as rosacea on the face and nose, telangiestasia of upper body, nodular basic cell carcinoma, probable folliculitis, and longstanding discoloration of the tip of nose. 

Additional VA treatment notes dated from 2008 and 2010 reflected continued treatment for multiple skin disorders, including bullous pemphigoid, nummular eczema, rosacea, seborrheic keratosis, dermatophytosis of feet, melanoma of the shoulder, and cherry angiomas.  In June 2008, the Veteran reported with a recurrent blistering rash.  It was indicated that he had previously been prescribed a topical steroid cream for ankle rash treatment.  The examiner assessed bullous eruption with diagnoses including erythema multiforme, severe reaction to arthropod, or brisk uticaria.  While initially believed to be subepidermal blister with eosinophils consistent with bullous pempigoid, a June 2008 biopsy was noted to show only hypersensitivity reaction.  The eruption was noted to be resolved in a September 2009 treatment record.  In February 2009, the Veteran complained of intermittent breakouts of blistering lesions with a flare of blisters on the lower extremities occurring two months ago.  The examiner noted that the Veteran had suffered one to two noninflamed bullae of the ankles and listed an assessment of seborrheic keratoses, eczematous dermatitis (probable dyshidrotic eczema), and rosacea.  He prescribed topical steroid cream for affected areas and oral Tetracycline for rosacea. 
A May 2010 VA treatment record showed additional treatment for seborrheic keratoses, actinic keratoses, and an epidermal cyst. 

During the November 2009 hearing, the Veteran reported that his service-connected skin disability required constant treatment, including daily application of topical cream, and caused scarring all over his body.  

In a November 2010 VA skin diseases examination report, the Veteran complained of a longstanding history of spontaneous eruptions of vesicles which drained clear yellow fluid.  He further reported that he was treated with topical agents and oral abx (antibiotics) in the past but had not received skin disease treatment in the past 12-month period, indicating that his last breakout of lesions was in August 2010 when he was admitted with cardiac tamponade.  On physical examination, the examiner noted that there were no active lesions of erythema multiforme.  After reviewing the claims file and examining the Veteran, the examiner diagnosed history of erythema multiforme.  He further commented that due to the extensive number of active and resolved skin lesions on the Veteran, it was not possible to determine which, if any, may have been related to post erythema multiforme lesions.  

Analysis

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 30 percent for his recurrent erythema multiforme residuals.  Evidence of record detailed that the Veteran's service-connected skin disability residuals consisted of intermittent flare-ups of a blistering rash that had not reoccurred since August 2010.  While treatment included use of topical steroid creams during flare-ups and daily oral antibiotics, evidence of record clearly did not reflect that the Veteran's erythema multiforme residuals required constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy during the appeal period.  

To give the Veteran every consideration in connection with the matter on appeal, the Board must consider all potentially applicable diagnostic codes in rating the Veteran's disabilities.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).

In this case, evidence of record is absent any findings of dermatitis/eczema (covering more than 40 percent of entire body or of affected exposed areas or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period), psoriasis, cutaneous manifestations of collagen-vascular diseases, papulosquamous disorders, diseases of keratinization, vasculitis, or uticaria/erythema multiforme/toxic epidermal necrolysis (with recurrent debilitating episodes occurring at least four times during the past 12-month period despite ongoing immunosuppressive therapy) for the assignment of a higher rating under alternative rating criteria.  38 C.F.R. § 4.118, Diagnostic Codes 7807-7816, 7818-7833.  Consequently, the assignment of an evaluation in excess of 30 percent for the Veteran's service-connected skin disability based upon any of these diagnostic codes is not warranted.  

The Board has also considered whether any resulting scars may warrant the assignment of a separate compensable rating under the available diagnostic codes at 38 C.F.R. § 4.118.  Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the evidence of record does not reflect the existence of any associated scar of a size or that involves any symptoms or pertinent characteristics so as to warrant the assignment of any separate, compensable rating under any pertinent provisions of 38 C.F.R. § 4.118.

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased skin symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased skin symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased skin symptomatology has not been established, either through medical or lay evidence.

For all the foregoing reasons, the Veteran's claim for entitlement to an evaluation in excess of 30 percent for recurrent erythema multiforme must be denied.  The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, claiming to be unemployable related to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Finally, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 


ORDER

Entitlement to an evaluation in excess of 30 percent for recurrent erythema multiforme is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


